Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 37-40, 44-50, 53-54, and 57-59 are allowable. The restriction requirement, as set forth in the Office action mailed on 05 June 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 51-52, 55-56, 60-70, and 72, directed to the non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim based on their dependency from generic claim 37. However, claim 71 remains withdrawn as it does not include the details of allowable claim 37.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence 


Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 51-52, 55-56, 60-70, and 72 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 51-52, 55- 56, 60-63, 65-70, and 72, the limitation “a hollow cylindrical body” is indefinite as claim 37 teaches “a hollow cylindrical body” it is unclear if it is the same cylindrical body for an additional cylindrical body. For examination purposes it is construed as “the hollow cylindrical body”. 
Regarding claim 61, the claim as a whole is indefinite as it is dependent from claim 60 which claims “a double-spout body” then claim 61 recites “a single-spout shaped body”. For examination purposes it is construed that the claim is dependent from claim 37.
Regarding claim 64, the limitation “a disposable head” is unclear if it is the same as the “disposable head” as claim 63 or not. For examination purposes it is construed to be the same.
Claim 72 is indefinite as a whole.  The limitation “wherein the internal bore of the hollow cylindrical body comprises, on the side of the locking means, a first opening….” Is unclear if such is an option under “a hollow cylindrical body having one of” or is in addition to the other options listed based on the recitation of “the internal bore” which is construed to require one of the three prior recitations.
 Furthermore, the limitation “a push rod” is unclear if it is the same push rod as not amended in claim 37 or not. For examination purposes it is construed as the same.

Allowable Subject Matter
Claims 37-40, 44-50, 53-54, and 57-59 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 37 is allowable because the claimed features cavity configured for receiving a biomaterial or an anesthetic and being initialization of one of a plurality of control programs previously integrated in an electronic card housed inside said body and connected to a control button placed on an outer face of the elongated body to control the electric motor according to the control program initialized as a result of the recognition features of the tip to drive the tip in a manner suitable for dispensing as the electric motor configured to generate thrust along a thrust axis, wherein the electric motor generates the thrust along the thrust axis by rotating a drive shaft mechanically fixed within a first end of a sheath, thereby rotating the sheath and longitudinally driving along the thrust axis a threaded rod, a first end of which is positioned within a second, threaded end of the sheath; wherein a second end of the threaded rod is situated within the thrust pin, wherein the thrust pin comprises a cylinder closed at an end opposite the sheath., in combination with the claim as a whole, are neither disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, have been fully considered and are persuasive.  The Rejections of claims 37-40, 43-50,53-54 and 57-59 withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DREW S FOLGMANN/Examiner, Art Unit 3772  

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772